Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive for the reasons stated below.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the plurality of separated light beams are penetrating beams penetrating through the at least one of the multiplication film from one side thereof to another side thereof opposite to one side thereof and protruding from the another side) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Moreover, the examiner is of the opinion that the reference to Sirat et al would inherently impart the separation of light rays exiting element 30 due to the fact that element 30 employs the same anisotropic/birefringent material as applicant and it is known that a anisotropic/birefringent material will generally refract a single incoming ray in two directions, which corresponds to the two different polarizations (see figures 1 and 2 of U.S. Patent 3,588,224 to Pritchard and figures 1 to 2b of U.S. Patent 4,575,193 to Greivenkamp, Jr. which each discloses at least one anisotropic/birefringent material (i.e., element 22 and element 16, respectively) for receiving light and separating the light into a plurality a light rays which are than incident on a sensor). 
	Accordingly, the rejection is repeated and made final.
3..	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claim(s) 1, 2, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sirat et al (WO 99/42908).
Sirat discloses an optical sensing device, adopted to use structured light to detect an 
object, the optical sensing device comprising a structured light projector comprising a light source (see page 6, lines 6-9 and claim 4), configured to emit a light beam (see Fig. 3); and at least one beam multiplication film (30, 32), disposed on a transmission path of the light beam (24, 28) and made of anisotropic refractive index material (see page 6, line 3-17 along with Fig. 3 and page 8, line 29 to page 9, line 3 along with Fig. 6), wherein a plurality of separated light beams are produced after the light beam from the light source passes through the at least one beam multiplication film (see page 1, lines 12-16 and page 6, lines 21-30), so as to form the structured light; and a sensor (15), configured to sense the structured light reflected from the object (see figures 3, 5 and 6 along with the associated description thereof), wherein an optical axis (z’) of the at least one beam multiplication film (30) is inclined relative to a transmission direction of the light beam emitted from the light source (z) by an angle of 7 degrees (see page 8, line 29 to page 9, line 3 along with Fig. 6), wherein the at least one beam multiplication film comprises a uniaxial retardation film, a biaxial retardation film, or an oblique axial retardation film due to that fact that at least one component of polarization is phase shifted/ delayed /retarded with respect to another (see page 5, lines 7-9 and page 6, lines 6-8), wherein the number of the beam multiplication films is two or more (see Fig. 3), and the structured light 1, β2 ), see page 6, lines 25-30 along with Fig. 1, wherein the object surface is illuminated with a laser light source (see page 9, lines 4-7) and auxiliary optics are used to image the illuminated line onto the detector array (see page 9, lines 7-9). Note Figures 1, 3, 5 and 6 along with the associated description thereof.
 5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirat et al (WO 99/42908).
	Sirat et al discloses all of the subject matter claimed, note the above explanation, except for explicitly stating that the laser light source comprises an edge emitting laser or a vertical cavity surface emitting laser.
	The examiner takes Official Notice that it is well known to use edge or vertical cavity surface emitting lasers in the same field of endeavor for the purpose of illuminating an object.

	As to the limitations of claim 5, Sirat et al discloses all of the subject matter claimed, note the above explanation except for explicitly stating that the auxiliary optics includes a lens module disposed on the transmission path of the light beam, and the lens module is configured to perform at least one of beam shaping and beam collimation.
	The examiner takes Official Notice that it is well known to use a lens (lens module) in the same field of endeavor for the purpose of shaping/collimating a light beam.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the auxiliary optics of Sirat et al to include a typical lens (lens module), as commonly used and employed in the optical art, in order to shape/collimate the illuminated line (light beam) onto the detector array. 
As to the limitations of claim 7, Sirat et al discloses all of the subject matter claimed, note the above explanation, except for at least one beam multiplication film comprises a flexible film.  
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the anisotropic material of at least one of the beam multiplication films of Sirat et al to include a flexible polymer film, as is well known in the art, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a flexible film. Note: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) and In re Leshin, 125 USPQ 416.	
s 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY D SHAFER whose telephone number is (571)272-2320.  The examiner can normally be reached on Mon-Fri. 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


RDS
June 05, 2021

/RICKY D SHAFER/Primary Examiner, Art Unit 2872